 

FIFTH AMENDMENT TO
PURCHASE AND SALE AGREEMENT

 

THIS FIFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Amendment”) is entered
into as of the 31st day of March, 2014, between BAY VIEW OF BOSTON ASSOCIATES
LIMITED PARTNERSHIP, a Massachusetts limited partnership (the “Seller”) and
SENTIO-SLR BOSTON PORTFOLIO, LLC, a Delaware limited liability company (the
“Buyer”).

 

RECITALS:

 

A.                 Seller and Buyer are parties to that certain Purchase and
Sale Agreement dated September 18, 2013, as amended (the “Agreement”), pursuant
to which Seller agreed to sell, and Buyer agreed to purchase, certain real
property located at 1380 Columbia Road, Boston, Massachusetts, as more
particularly described in the Agreement.

 

B.                 Seller and Buyer desire to amend the Agreement to extend the
Closing Date.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

AGREEMENTS:

 

1.      Recitals, Definitions. The foregoing recitals are true and correct and
are incorporated herein by reference. Capitalized but undefined terms used in
this Amendment shall have the meaning set forth in the Agreement..

  

2.      Section 9.1 is hereby amended to read as follows:

 

Closing Date and Place. The Closing shall take place on the date which is five
(5) business days following the satisfaction of all conditions to Closing
contained in ARTICLE VII and ARTICLE VIII, or at such earlier or later date and
time as may be expressly agreed upon in writing by the Buyer and Seller (the
“Closing Date”) but in no event later than April 7, 2014. The Closing shall be
accomplished by the Buyer and Seller depositing the Closing Documents into
escrow with the Title Insurer and Buyer and Seller issuing their respective
instructions to the Title Insurer without the need for attending in person
unless the parties mutually agree otherwise.

 

3.      Effect of Amendment. To the extent any provisions contained herein
conflict with the Agreement or any other agreements between Seller and Buyer,
oral or otherwise, the provisions contained herein shall supersede such
conflicting provisions contained in the Agreement or other agreements. Except as
specifically modified by this Amendment, the Agreement remains in full force and
effect and is in all events ratified, confirmed and approved.

 

4.      Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be deemed to be an original, but all of which, together,
shall constitute one and the same instrument. Delivery of signatures by e-mail
or facsimile shall be valid and binding.

 

[Signature Page Follows]

 



 

 

  

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

  BUYER:           SENTIO-SLR BOSTON PORTFOLIO, LLC  

 

 

By: /s/ Sharon Kaiser

Name: Sharon Kaiser

Its: Authorized Signatory

 

      SELLER:

BAY VIEW OF BOSTON ASSOCIATES LIMITED PARTNERSHIP, a Massachusetts limited
partnership  

By its General Partner,
SENIOR LIVING RESIDENCES, INC.

By: /s/ Robert F. Larkin Jr.
Name: Robert F. Larkin, Jr.
Title: President and Treasurer  

 



2

